Citation Nr: 9902036	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
tinea cruris/corpus.

3.  Entitlement to an increased (compensable) evaluation for 
tinea pedis and dyshidrosis of the soles and palms.

4.  Entitlement to an increased (compensable) evaluation for 
a skin condition of the face, neck and scalp.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a cardiac disorder, 
manifested as chest pain, to include coronary artery disease.

7.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 1994, 
including service in Southwest Asia during the Gulf War.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant an 
evaluation in excess of 20 percent for his diabetes mellitus 
and which denied compensable evaluations for his service-
connected skin disabilities involving the groin, the face, 
neck and scalp, and the hands and feet.  The Board has listed 
each of these skin conditions separately since each involves 
a separate portion of the body and each appears to represent 
a distinct condition.  The appellant is also appealing the 
denial of service connection for hypertension and a chronic 
cardiac disorder involving chest pain and for peripheral 
neuropathy claimed to be secondary to the service-connected 
diabetes mellitus.

In July 1998, the RO issued a rating decision in which 
noncompensable evaluations were assigned for a right knee 
disability, a left knee disability and for hearing loss; 
entitlement to service connection for a gastrointestinal 
disorder was also denied.  However, these claims are not 
currently in appellate status as the procedural steps 
necessary to confer jurisdiction on the Board have not been 
completed.


REMAND

The Board initially notes that the RO has apparently never 
made an attempt to obtain the appellants service medical 
records from the appropriate official channels.  The service 
medical records that are currently in evidence have been 
supplied by the appellant and they do not span his entire 20-
year career.  Furthermore, the extent to which the medical 
records in evidence are complete is unknown.  For example, 
the appellant apparently underwent a Medical Evaluation Board 
in April 1993, but none of the records pertaining to that 
process are currently of record.

Secondly, the Board notes that the appellant has received 
medical care after service from various providers, but all 
the records from these providers have not been obtained.  The 
appellant was hospitalized for five days at Winn Army 
Hospital in May 1995; these records have not been associated 
with the claims file.  The appellant has also received 
treatment from the outpatient clinics at Winn Army Hospital, 
but the only medical records from those clinics have been 
supplied by the appellant.  Again, it is unknown how complete 
those records are.  The appellant has also received treatment 
at the outpatient clinics at Ft. McClellan; records from 
there dated in May 1995, and in July 1997, are associated 
with the claims file.  The rest of these records should be 
obtained.  It also appears that the appellant has been 
treated at Stringfield Memorial Hospital in Anniston, 
Alabama.  These records, and those from any other health care 
provider, need to be obtained and associated with the claims 
file.

In his Notice of Disagreement (NOD), dated in March 1997, the 
appellant claimed that he had been having problems with his 
urine and his vision that were associated with his service-
connected diabetes.  The VA medical examinations conducted in 
October 1996, did not address these concerns; the appellant 
has not been afforded a VA eye examination and no recent 
medical evidence concerning his eyes is associated with the 
claims file.  Urine tests conducted in a VA clinical 
laboratory October 1997 revealed the presence of protein in 
the urine; it is unknown what follow-up was conducted or 
whether any renal pathology has been diagnosed.  A diabetic 
clinic note dated in September 1997 indicated that there was 
a question of whether the appellant was suffering from 
impotence secondary to the service-connected insulin-
dependent diabetes mellitus (IDDM).  Again, it is unknown 
what follow-up was performed or what diagnostic conclusions 
were reached.

The appellant is also appealing the denial of compensable 
evaluations for his service-connected skin conditions of the 
groin, the hands and feet, and the face, neck and scalp.  He 
testified at his December 1997 personal hearing at the RO 
that his feet swell up, blister and itch and that he suffers 
from ulcers in the groin area.  He further testified that he 
has pseudofolliculitis on his neck and face.  See Hearing 
Transcript pp. 5-6.  He underwent a VA skin examination in 
November 1996; photographs of his face and neck, his palms 
and feet, and his pubic area were included.  The examiner 
merely recorded the appellant s description of his problems.  
It does not appear that any examination was conducted since 
no diagnoses were rendered.

The appellant has indicated that his symptomatology was not 
flaring up at the time of that VA skin examination and that 
it is worse at other times.  The Board notes the Courts 
holding in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a 
case which, like this one, concerned the evaluation of a 
service-connected skin disorder which fluctuated in its 
degree of disability, that is, the skin disorder had active 
and inactive stages or was subject to remission and 
recurrence.  The Court remanded the case for the VA to 
schedule the veteran for an examination during an active 
stage or during an outbreak of the skin disorder.  Ardison, 
at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) (holding that it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed . . . .).  The Board 
notes that the appellant was not questioned about these 
factors by the physician who examined him in November 1996.

However, the Board notes that scheduling an examination for a 
random date in the future does not appear to be helpful in 
evaluating the appellants skin disorder(s) during an active 
period.  It is unfair to the appellant to have him report for 
a scheduled examination in the hopes that on that particular 
day his skin disorder(s) will be in an active state only to 
find that on that day his skin disorder(s) is(are) in a 
relative inactive state as it was the case, apparently, when 
the skin examination was conducted in November 1996.  
Moreover, it is not a wise expenditure of VA resources 
because it is left to chance whether the examination will 
result in medical evidence that is pertinent to evaluating 
the level of disability resulting from the service-connected 
skin disorders.  Finally, the Board notes that there is a 
better and more efficient means at VAs disposal to obtain 
the needed medical evidence.

The more efficient means to obtain the needed evidence does 
involve the cooperation and participation of the appellant.  
Because it is the appellant, and not VA, who is in the 
position of determining when the appellants skin disorders 
are active, the Board concludes that it is necessary in this 
case for the appellant to be instructed to go to the VA 
outpatient clinic when each of his skin disorders is in an 
active state so that VA can develop evidence pertinent to his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that the duty to assist is not always a one-way 
street); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(noting that, where veteran stated he was reluctant to be 
seen during periods when his skin disorder was active, if he 
truly desired a fair rating he could hardly refuse to undergo 
the examination or examination that it would take to make 
that possible).  It is noted that, so that the case is not 
delayed indefinitely, that if there are no flare-ups within 
an approximately 1 year period, that is also considered an 
evidentiary development as to the disabling manifestations of 
the skin disorders, and consideration of the case should 
proceed accordingly.

The VA neurology examination conducted in October 1996 
resulted in the appellant being found to be neurologically 
intact; no evidence of diabetic neuropathy was found.  
However, the Board notes that the appellant underwent 
electromyography and nerve conduction studies at a VA 
facility in April 1997 that resulted in a diagnostic 
impression of mild peripheral neuropathy and that he also has 
been diagnosed with bilateral carpal tunnel syndrome.  There 
is no indication in the evidence of record that the RO 
considered this evidence or that a medical opinion has been 
rendered on the extent to which the appellants symptoms can 
be associated with each condition.

The appellant is currently diagnosed with hypertension and 
coronary artery disease (CAD).  The separation examination 
conducted in June 1994 pointed out the need for a blood 
pressure check; a subsequent consultation report noted that 
the appellant suffered from atypical chest pain, that he had 
borderline hypertension and that he was overweight.  The 
Board notes that there is no medical opinion of record as to 
whether or not the appellant demonstrated hypertension or CAD 
to a compensable degree within one year of the appellants 
discharge from service.  Furthermore, the appellants 
complete service medical records have not been reviewed by 
any physician in order to ascertain whether his current 
cardiac problem(s) could be related to any in-service signs 
or symptoms.  Such an opinion must be obtained since the duty 
to assist requires the obtaining of an examination report 
which includes a medical opinion as to whether a veterans 
current disabilities are in any way related to those 
experienced in service.  Witherspoon v. Derwinski, 2 Vet. 
App. 4, (1991).

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the skin disabilities 
or the IDDM or on the etiology of his heart conditions.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board therefore finds that additional examinations with 
medical opinions are now needed prior to resolving the issues 
raised by the appellant.  This will permit evaluation of the 
etiology of the appellants cardiac and neurological 
conditions as well as evaluation of the severity of the 
service-connected IDDM and skin disabilities on both a 
schedular basis and an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), without prejudice to the appellant.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In light of the above considerations and to ensure that VA 
has met its duty to assist the appellant in developing the 
facts pertinent to the claim, the case is remanded for the 
following:

1.  The RO should obtain the appellants 
complete service medical records via the 
appropriate official channels and 
associate them with the claims file.

2.  The RO should obtain any relevant VA 
medical reports including outpatient 
treatment folders, hospital folders and 
patient treatment folders.  These records 
should be associated with the claims 
file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment for any relevant disability or 
disorder, including, but not limited to, 
all pertinent private, military hospital 
or CHAMPUS treatment.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims, including inpatient and 
outpatient treatment at Winn Army 
Hospital, Stringfellow Memorial Hospital 
and the medical facilities at Ft. 
McClellan, Alabama.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159. 

4.  The RO should schedule an appropriate 
VA endocrinology examination for the 
appellant.  The entire claims file, to 
include, as appropriate, a copy of the 
applicable section (Diagnostic Code 7913) 
of the endocrine system regulation for 
rating diabetes mellitus, should be 
reviewed by the examiner(s) prior to 
examination(s).  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner(s) should record 
appellants body weight, describe any 
change in weight during the past year, 
and state whether the appellant is obese, 
underweight, or at ideal body weight.  
The examiner(s) should describe his 
general state of health; his ability to 
engage in usual activities and the 
regularity of activities; patterns of 
eating, work, exercise, and sleep; and 
whether he is fatigued.

The examiner(s) should record the types 
of insulin taken, the number of units 
needed daily, and the time of day 
injected; and if other hypoglycemic 
agents are used, the types and amounts 
should be specified.  The examiner(s) 
should record the caloric content of 
appellants regular diet; and if the 
appellant does not know the number of 
calories consumed, it should be so 
stated.  Inquiry into specific complaints 
he has considering control of his blood 
sugar should be made and discussion of 
the clinical meaning of his HGB A1C 
levels should be included.

The examiner(s) should describe in detail 
the incidence and frequency, if any, of 
episodes of ketoacidosis or hypoglycemic 
reactions (i.e., daily, weekly, monthly), 
and the measures taken for their 
prevention; and the type and frequency of 
treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof).

The examiner(s) should describe in detail 
the effect, if any, the diabetes mellitus 
has on appellants social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); whether insulin injections 
are required, and if so, their frequency 
and dosages; whether oral hypoglycemic 
agents are required, and if so, their 
dosages; the degree of control achieved 
in response to medication (i.e., is the 
diabetes well-controlled, poorly- 
controlled, uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

The examiner(s) should record, if any, 
specific complaints concerning diabetic 
complications involving the skin, eyes, 
nervous system, heart, peripheral blood 
vessels, or genitourinary system, and he 
should be examined for diabetic 
complications.  The examiner(s) should 
describe in detail the nature and 
severity of any complications, such as 
diabetic retinopathy, nephropathy, 
vascular deficiencies/arteriosclerosis, 
neuropathy, pruritus ani, etc.  In the 
event there are no diabetic 
complications, the examiner(s) should so 
state.  However, if there are significant 
diabetic complications, the appellant 
should be scheduled for all indicated 
additional examinations, such as 
neurologic, ophthalmologic, 
cardiovascular, peripheral vascular, 
dermatologic, genitourinary, etc., in 
order to evaluate the nature and severity 
of any diabetic complications.  Again, 
these additional tests are to be 
scheduled only if the appellant will 
report and the examiners conclude that 
these residuals are of sufficient 
severity to require such additional 
examination. 

5.  The appellant should be scheduled for 
VA dermatology examination to determine 
the nature, etiology and extent of the 
current pathology associated with his 
service-connected skin conditions.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims file 
should be provided to the examiner for 
review prior to the examination.  

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiner should 
express opinions concerning the questions 
below.  If the information sought cannot 
be determined or is not ascertainable, 
the examiner should so state and explain 
why the question posed cannot be 
answered.  The examiner should opine as 
to:
	(a) the etiology, onset, extent and 
severity of any currently manifested 
dermatological pathology of the head, 
trunk and each of the extremities; and
	(b) whether each of the appellants 
dermatological conditions has a separate 
cause and separate symptomatology.  

In conjunction with the examination, the 
appellant should be asked to identify all 
affected areas and symptomatology in 
terms of frequency, duration and extent 
of the symptoms.  All indicated studies 
should be completed.  The number and 
location of skin growths, lesions, rashes 
and fungal infection should be noted.  
The shape, color, and extent, including a 
description of the size of each exposed 
and non-exposed affected area, for each 
of the service-connected lesions should 
also be noted, as well as the degree of 
disfigurement.  The examiner should also 
note whether any exudation, itching or 
exfoliation is shown, as well as the 
extent of the limitation of function of 
any affected body part, if any.  The 
examiner should record whether the 
appellant is currently using medication 
for each of his skin conditions and if 
so, the extent to which that condition is 
ameliorated thereby.  Color photographs 
of affected areas should be made.

6.  The RO should subsequently allow the 
appellant a reasonable period of time to 
report to the VA outpatient clinic for 
evaluation if his skin disability was not 
in an active state at the time of the 
above examination.  After such reasonable 
period has expired, the RO should 
readjudicate the claim for an increased 
disability rating for the relevant 
service-connected skin disorder based on 
the evidence in its entirety.

7.  After the above development is 
completed, the RO should arrange for a 
review of the appellants medical records 
by an appropriate specialist, due to the 
questions of etiology presented, in order 
to evaluate the etiology and extent of 
any cardiac disorder, including CAD and 
hypertension, present.  The claims file, 
including all in-service and post-service 
treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any cardiovascular disorder 
found.  Specifically, the reviewer is 
requested to provide an opinion as to the 
medical probability that any documented 
cardiovascular disorder is related to 
symptoms or signs the appellant may have 
had in service or within one year of 
service separation.  The reviewer should 
also discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation are the 
first manifestations of said disorder(s), 
as well as the approximate date of onset 
thereof.  The results of all pertinent 
cardiac testing of record should be 
discussed.  If it is determined that 
examination(s) are needed for making the 
aforementioned opinion, such 
examination(s) should be scheduled.

8.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If a report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report(s) must be returned to the 
examiner(s) for corrective action.  
38 C.F.R. § 4.2. "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

9.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellants claims for 
entitlement to increased ratings and to 
service connection, with application of 
all applicable laws and regulations.  The 
RO should also give specific 
consideration as to whether the matter 
should be referred for the assignment of 
an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  Consideration of the 
Courts holding in the Floyd case should be evidenced by this 
readjudication.  It is requested that the supplemental 
statement of the case specifically set forth the reasons and 
bases for the decision.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action by the 
appellant is required until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
